DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and response filed on 02/16/2021 are acknowledged and entered.

Claims 1-12, 15-18, 44, and 57-59 were pending.  In the amendment as filed, applicants have amended claims 7-10.  No claims have been cancelled and/or added.  Therefore, claims 1-12, 15-18, 44, and 57-59 are currently pending.  

Election/Restrictions
Applicant’s election of Group III (Claims 5-10 and 59 based on the filed amendment) in the reply filed on 02/16/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The elected invention is as follows: “Applicant hereby elects Group III (claims 5, 6, and 59), drawn to a treatment methodology for Rett syndrome (RTT). Claims 5-10 and 59 encompass the elected Group”.

Claims 1-4, 11, 12, 15-18, 44, 57, and 58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2021.

Applicant’s election of species for a type of composition in the reply filed on 02/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The elected species is as follows: “Applicant further elects as a species, (E)-(4-(2-(lH-indazol-3-yl)vinyl)phenyl)(piperazin-l-yl)methanone (KW-2449)”.

Claim 59 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2021.

It is relevant to note that applicant’s elected species (i.e. “(E)-(4-(2-(lH-indazol-3-yl)vinyl)phenyl)(piperazin-l-yl)methanone (KW-2449)” for treating ‘Rett syndrome (RTT)’) is not found in the art.  As recognized by MPEP § 803.02(III)(C)(2), If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species. The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made. The examiner need not extend the search beyond a proper Markush grouping. In other words, the examiner need not extend the search to any additional species that do not share a single structural similarity and a common use with the elected species (i.e., do not belong to the same recognized 

Accordingly, claims 5-10 are under consideration in this Office Action.

Priority
This present application is a 371 of PCT/US2018/033912 that was filed on 05/22/2018.  PCT/US2018/033912 claims priority to provisional application 62/509,652 that was filed on 05/22/2017.  Therefore, this application has an effective filing date of 05/22/2017 for prior art searches.

Information Disclosure Statement
The listing of references in the specification (see pgs. 113-121) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muotri et al. (US Patent Application Publication US2015/0119327 A1).
For claims 5-8, Muotri et al. claim a method for inhibiting Rett Syndrome (RTT), in a subject comprising administering an effective amount of a NMDA receptor antagonist(s) and/or modulator(s) of a glutamatergic pathway to the subject (refers to instant claimed administration step of claim 5), thereby inhibiting the disease or disorder (Claims 1 and 4).  The type of NMDA receptor antagonist(s) and/or modulator(s) of a glutamatergic pathway include AR-A014418 (N-[(4-Methoxyphenyl)methyl]-N'-(5-nitro-2-thiazolyl)urea) and Resveratrol (3,5,4'-trihydroxy-trans-stilbene) (refers to instant claim 6) (Claim 12).  Muotri et al. define the term subject to include human, monkey, pig, horse, cow, dog and cat (refers to instant claims 7 and 8) (para. [0055] on pg. 5).
Therefore, the compound and method of Muotri et al. do anticipate the instant claimed invention.

Claims 5, 6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (J. Appl. Physiol., 2012, 112(3), pp. 704–710).
For claims 5, 6, 9, and 10, Johnson et al. disclose a method of administering 7,8-dihydroxyflavone (7,8-DHF) that is a known TrkB agonist to a mouse model of Rett syndrome (Abstract).
Therefore, the compound and method of Johnson et al. do anticipate the instant claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
March 13, 2021